Title: Abigail Adams to Mary Smith Cranch, ca. 18 October 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear sister
					[ca. 18 October 1800]
				
				It is a great Grief to me my dear sister that I can do so little for you in your trouble when I owe So Much to you. beside being much of an invalide myself Jackson is very sick keeps his Bed—and a

thousand cares devolve upon me in concequence of the sudden determination very reluctantly enterd into from a sense at this late period, without any previous arrangment— but all this is small in comparison to leaving Mrs Norten and you Sick— Becky will watch with You to night— I send some Wine for mrs Norten, and pray you to send me your demijohn
				Mrs smith and Betsy Howard are gone to Town to day
				I have to prepare ten of us to go away—a new coach man to seek— I did not design You should have had any intelligence about it, but mrs Smith says she told You a saturday. pray let me aid You with any thing I have that you want—
			